DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responses to Amendments and Arguments
The amendments filed 05/05/2022 have been entered. Claims 1-17 are amended. Claims 1-17 remain pending in the application. 
Applicant’s amendments filed 05/05/2022 have been fully considered and overcome the objections with respect to the Specification and Claims. Applicant’s amendments to claims have overcome 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/04/2022.
Applicant’s arguments filed 05/05/2022, with respect to the rejection of claims 1-17 under 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection, which were necessitated by Applicant’s amendment. 
On page 13 of Remarks, Applicant alleges that Nielsen does not mention adapting metal detector to use optical flow. Examiner respectfully disagrees.
Paragraph 0010 of Nielsen discloses that a locate device employed for a locate operation may include a single instrument, similar in some respects to a conventional metal detector. Nielsen also discloses “… performing optical flow calculations based on the images of the target surface” in paragraph 0026 and “… obtain an optical flow plot indicative of at least a portion of the path on the target surface” in Para 0035.
Examiner equates the optical flow plot of Nielson adapted to the claimed "metal detector". A clarified rejection of Claims 1-17 over the Yujiri reference in view of the Nielson reference is provided below.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 7, line 3, the limitation “can” is an indefinite term not to ascertain the claimed invention, because it is susceptible to more than one plausible construction. 
Examiner Notes:
The limitation “can be” is recommended that it be replace with, for example, “is”. 

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yujiri et al. (US 5886664 A, hereinafter referred to as “Yujiri”) (cited in IDS dated 07/02/2020), in view of Nielsen et al. (US PGPUB US 2017/0102467 A1, hereinafter referred to as “Nielsen”) (cited in IDS dated 06/02/2020).

Regarding Claim 1, Yujiri teaches a metal detector (Fig. 1, a hand-held mine detector system 100) configured to detect in real-time or at intervals data related to a magnitude of a signal and/or a characteristic of a metal (Fig. 2, a buried mine 155) that constitutes a target, by means of a search head (Fig. 1, a sensor head 105) at the end of a shaft  (Fig. 1, a boom 125) which a user holds by hand (Fig. 1, a handles 102) and scans the target and a detector signal processing system (Fig. 1, a computer or microprocessor 140 and associated hardware 142) which processes the signal detected by the search head (Abstract; Fig. 1; Col 5, line 50 – Col. 6, line 8); 
the metal detector comprising;
an integrated positional tracking unit (Fig. 1, rangefinders 160) configured to detect a real-time position of the search head on the ground during target searching process (Col. 6, lines 40 – 54, “Using an apparatus described above with reference to FIG. 1, a radiometer output is sampled at fixed time intervals, and at each sampling time, the location of the sensor head 105 is determined and noted. As the operator moves the sensor head 105 across the scene of interest, data is collected (the radiometer signal data and the two-dimensional coordinates indicative of the sensor head location). The location of the sensor head 105 can be determined relative to the operator's feet. Several methods can be employed to determine the sensor head location, ranging from somewhat sophisticated techniques … .”), by an optical flow technique (Col. 6, lines 48 – 54) as (X,Y) points on an image frame at an X, Y coordinate plane (Col. 6, lines 44 - 46, “data is collected (the radiometer signal data and the two-dimensional coordinates indicative of the sensor head location)”; Col. 7, lines 31 – 36, “This channel has location information including, for example, x and y coordinates of the sensor head 105 of the detector 100. The position information is processed within the computer 140 so that it corresponds to the radiometric data for generating the display”);
an image processing/display unit (Fig. 1, a computer or microprocessor 140 and associated hardware 142), and
a shaft mount display and/or a screen (Fig. 1, a display 120), 
wherein the metal detector is configured to generate an image of the target by matching the data received from the detector signal processing system, thereby from the search head and the real-time position of the search head received from the integrated positional tracking unit, on a position/image matrix and presenting such image to the user visually (Col. 6, lines 3 – 7, “The detector system 100 also includes a computer or microprocessor 140 and associated hardware 142 and/or software for performing signal processing on the data acquired to generate a display indicative of the mine”; Col. 6, lines 35 – 38; Col. 6, lines 43 – 46, “As the operator moves the sensor head 105 across the scene of interest, data is collected (the radiometer signal data and the two-dimensional coordinates indicative of the sensor head location)”; Col. 7, lines 31 – 36). 
Yujiri fails to explicitly disclose a transmitter antenna configured to generate an Eddy current on the target and a receiver antenna configured to detect the magnetic field signals occurring on the target as a result of the Eddy current, and
an optical flow technique … correction of a parameter selected from height from the ground, horizontal and axial motions, angular position, focus distance, light quantity and quality. 
However, Nielsen teaches a transmitter antenna (FIG. 1A, transmitter 1505) configured to generate an Eddy current on the target (Para 0013, “such an instrument may include an oscillator to generate an alternating current that passes through a coil, which in turn produces a first magnetic field. …, eddy currents are induced in the metal and the metal produces its own magnetic field, which in turn affects the first magnetic field.”) and a receiver antenna (FIG. 1A, locate receiver 1510) configured to detect the magnetic field signals occurring on the target as a result of the Eddy current (FIG 1A; Para 0012, “… an underground facility locate device is used to detect electromagnetic fields that are generated by an applied signal provided along a length of a target facility to be identified”).
Further, Applicant admitted prior art (AAPA) teaches a transmitter antenna configured to generate an Eddy current on the target and a receiver antenna configured to detect the magnetic field signals occurring on the target as a result of the Eddy current (“… creation of Eddy (Foucault) currents by this magnetic field which are rotational on a conductive target, behavior of the target as a counter magnetic transmitter due to these Eddy currents and regeneration of a magnetic field, recognition of the magnetic field created by the target, by means of the detector receiver antenna (coil))”. (See at least lines 14-21 of page 1 in Prior Art of the instant application).
Nielsen teaches an optical flow technique (Para 0026, “… performing optical flow calculations based on the images of the target surface”; Para 0035, “… obtain an optical flow plot indicative of at least a portion of the path on the target surface”) … correction of a parameter selected from height from the ground, horizontal and axial motions, angular position, focus distance, light quantity and quality (Para. 0129, “sonar range finder 172 may be employed to measure a distance (or “height” H) between the camera system 112 and the target surface traversed by the marking device, along the z-axis 125 shown in FIG. 4A. In one example, the distance measurement from sonar range finder 172 (the height H) may provide a distance input parameter of optical flow algorithm 150, which is useful for accurately processing camera system data 140”; Para. 0022, “linear motion”, “angular motion”; Para. 0091 and 0092, “image information, non-image information, color information, light level information, motion information”; Para. 0097, “the ambient light sensor(s) 1174, and the color sensor(s) 1172, for purposes of affecting in some manner (e.g., focusing, filtering, polarizing) radiation impinging upon one or more sensing/imaging elements of the camera system 112”).
Yujiri and Nielsen are both considered to be analogous to the claimed invention because it is in the same field of detecting mines and tracking an object by moving along and above a ground surface. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yujiri to incorporate the teachings of Nielsen and provide operations for generating an Eddy current on the target and receiving corresponding magnetic field signals, taught by Nielson at least at Para 0012-0013 and AAPA, and
correcting such parameters as height from the ground, horizontal and axial motions, angular position, focus distance, light quantity and quality. Because the height from the ground is measured by the sonar ranger finder and optical flow algorithm 150 is used for accurately processing image data (i.e., camera system data 140) such as, for example, linear motion, angular motion, light level information, image information, as taught by Nielsen at least at Para 0022, 0091-0092, 0097 and 0129.  

	Regarding Claim 2, Yujiri fails to explicitly disclose an image sensor located within the structure of integrated positional tracking unit positioned on the shaft at a position to face to the ground searched by the search head and providing the detection of the ground searched by the search head as two dimensional (on X and Y plane) image frame. 
However, Nielsen teaches an image sensor (Fig. 4A, camera system 112) located within the structure of integrated positional tracking unit positioned on the shaft at a position to face to the ground searched by the search head (Para. 0105, “As shown in FIG. 4A, for purposes of generally specifying a coordinate reference frame for the camera system's field of view, a z-axis 125 is taken to be substantially parallel to a longitudinal axis of the marking device 100 and the marking dispenser 120”) and providing the detection of the ground searched by the search head as two dimensional (on X and Y plane) image frame (Para. 0024, “To acquire such images of a target surface for analysis so as to determine motion (e.g., relative position) of a marking device, …a marking device is equipped with a camera system and image analysis software installed …”; Para. 0026; Para. 0105, “… the camera system's FOV 127 is taken to be in an x-y plane that is substantially parallel to the target surface (e.g., just above the target surface, or substantially corresponding with the target surface) and perpendicular to the z-axis (i.e., camera system 112 is disposed to be perpendicular to the z-axis, thereby facing to the ground”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yujiri to incorporate the teachings of Nielsen and provide an image of the ground detected or captured by the search head’s scanning above the ground, as taught by Nielsen at least at Para. 0024, 0026 and 0105.  

Regarding Claim 3, Yujiri fails to explicitly disclose an optical flow processor providing the detection of (X, Y) points located within the structure of integrated positional tracking unit, which the image sensor and thereby, the search head passes through in the area swept by the image sensor and accordingly, calculation of the relative movement quantity of the image sensor and thereby the search head on a horizontal (X and Y) axis. 
However, Nielsen teaches an optical flow processor (Fig. 4B, optical flow chip 1178; Para. 0024, “one or more optical flow chips”) providing the detection of (X, Y) points located within the structure of integrated positional tracking unit, which the image sensor and thereby, the search head  passes through in the area swept by the image sensor and accordingly, calculation of the relative movement quantity of the image sensor and thereby the search head on a horizontal (X and Y) axis (Para. 0024, “one or more optical flow chips and/or other components to facilitate acquisition of various image information and provision of tracking information based on analysis of the image information”; Para. 0026, “an optical flow algorithm is used for performing an optical flow calculation for determining the pattern of apparent motion of the camera system, which is representative of a relative position as a function of time of a bottom tip of the marking device as the marking device is carried/moved by a technician such that the bottom tip of the marking device traverses a path just above and along the target surface onto which marking material may be dispensed”; Para. 0105, “… the camera system's FOV 127 is taken to be in an x-y plane that is substantially parallel to the target surface (e.g., just above the target surface, or substantially corresponding with the target surface)…”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yujiri to incorporate the teachings of Nielsen and provide an optical flow processing for detecting movements of the search head on X and Y’s 2 dimensional plane and performing an optical flow calculation, as taught by Nielsen at least at Para. 0024, 0026 and 0105.  

Regarding Claim 4, Yujiri fails to explicitly disclose a distance measurement sensor positioned within the structure of the integrated positional tracking unit in a manner to face to the ground, which provides real-time non-contact recognition of the height of the image sensor above the ground. 
However, Nielsen teaches a distance measurement sensor (Fig. 4A, sonar range finder 172) positioned within the structure of the integrated positional tracking unit in a manner to face to the ground, which provides real-time non-contact recognition of the height of the image sensor above the ground (Para. 0129, “A sonar (or acoustic) range finder is an instrument for measuring distance from the observer to a target. … sonar range finder 172 may be employed to measure a distance (or “height” H) between the camera system 112 and the target surface traversed by the marking device, …”; Para. 0151). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yujiri to incorporate the teachings of Nielsen and provide operations for measuring (i.e., recognition of the image sensor’s height from the ground) distance between the camera system and the target surface, as taught by Nielsen at least at Para. 0129 and 0151.  

Regarding Claim 5, Yujiri fails to explicitly disclose objective positioned within the structure of the integrated positional tracking unit in a manner to face to the ground, which provides the ground image detected by the image sensor to focus on changing heights. 
However, Nielsen teaches objective (Para. 0111, “optical elements such a focusing lens”) positioned within the structure of the integrated positional tracking unit in a manner to face to the ground, which provides the ground image detected by the image sensor to focus on changing heights (Para. 0129, “One or more light sources (not shown) may be positioned on the imaging-enabled marking device 100 to illuminate the target surface. The light source may include a lamp, a light emitting diode (LED), a laser, a chemical illumination source, the light source may include optical elements such a focusing lens, a diffuser, a fiber optic, a refractive element, a reflective element, a diffractive element, a filter (e.g., a spectral filter or neutral density filter), etc.”) 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yujiri to incorporate the teachings of Nielsen and provide operations for focusing on the target surface using the a focusing lens included in the light, as taught by Nielsen at least at Para. 0111.  

Regarding Claim 6, Yujiri fails to explicitly disclose an IMU sensor containing at least one accelerometer and/or at least one gyroscope providing the detection of the changes in the angular position based on the axis and/or linear speed of the metal detector manually used by the user. 
However, Nielsen teaches an IMU sensor (Fig. 5, IMU 170) containing at least one accelerometer and/or at least one gyroscope providing the detection of the changes in the angular position based on the axis and/or linear speed of the metal detector manually used by the user (Para. 0023; Para. 0025, “other devices may be used in combination with the camera system to provide such tracking information representative of relative position of the marking device as a function of time. These other devices may include, but are not limited to, an inertial measurement unit (IMU), a sonar range finder, an electronic compass, and any combinations thereof”; Para. 0127, “An IMU is an electronic device that measures and reports an object's acceleration, orientation, and/or gravitational forces by use of one or more inertial sensors, such as one or more accelerometers, gyroscopes, and compass”; Para. 0026 and 0126-0128). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yujiri to incorporate the teachings of Nielsen and provide operations for detecting changes in angular positions of the metal detector, as taught by Nielsen at least at Para. 0023, 0025-0026 and 0128-128.  

Regarding Claim 7, Yujiri fails to explicitly disclose at least one lighting element which provides local illumination of the ground so that the images with the required definition can be obtained by the image sensor in media with insufficient lighting or with inappropriate light quality. 
However, Nielsen teaches at least one lighting element which provides local illumination of the ground so that the images with the required definition can be obtained by the image sensor in media with insufficient lighting or with inappropriate light quality (Para. 0111, “One or more light sources (not shown) may be positioned on the imaging-enabled marking device 100 to illuminate the target surface. The light source may include a lamp, a light emitting diode (LED), a laser, a chemical illumination source, …”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yujiri to incorporate the teachings of Nielsen and provide operations for illuminating the ground, as taught by Nielsen at least at Para. 0111.  

Regarding Claim 8, Yujiri fails to explicitly disclose a cold mirror filter which provides the reduction of the deforming effects of the light received from an external source, on the ground which is illuminated with the lighting element, when lighting with infrared (IR) light source rather than natural light is used. 
However, Nielsen teaches a cold mirror filter (Para. 0111, “filter”) which provides the reduction of the deforming effects of the light received from an external source, on the ground which is illuminated with the lighting element, when lighting with infrared (IR) light source rather than natural light is used (Para. 0111, “the light source may include optical elements such a focusing lens, a diffuser, a fiber optic, a refractive element, a reflective element, a diffractive element, a filter (e.g., a spectral filter or neutral density filter), etc.”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yujiri to incorporate the teachings of Nielsen and provide operations for enhancing a quality of an image such as reduction of deforming effects of the light, as taught by Nielsen at least at Para. 0111.  

Regarding Claim 9, Yujiri fails to explicitly disclose a processor located within the structure of image processing/display unit, a shaft mount display and/or a screen, providing the performance of interpolation for the potential missing points by generating the mentioned position/image matrix and activation of a digital image processing algorithm on the position/image matrix. 
However, Nielsen teaches a processor located within the structure of image processing/display unit, a shaft mount display and/or a screen, providing the performance of interpolation for the potential missing points by generating the mentioned position/image matrix and activation of a digital image processing algorithm on the position/image matrix (Para. 0239, “The processor(s) of a marking apparatus may implement a preliminary interpolation processing technique, … as a result of such interpolation, “errant” GNSS data may be ignored and in some instances replaced by interpolated values derived from the nearest reliable GNSS data”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yujiri to incorporate the teachings of Nielsen and provide interpolation operations, as taught by Nielsen at least at Para. 0239.  

Regarding Claim 10, Yujiri teaches at least one shaft display and/or at least one screen (Fig. 1, computer screen 120) within the structure of the image processing/display unit, a shaft mount display and/or a screen, which, together with the geometrical shape of the target, provides the presentation to the user, the visuals of 3D contour lines in different colors, for the kinds of metal (iron, gold, silver, bronze) at the target on this shape. (Col. 7, lines 37-55, “… displaying an image on the computer screen 120 at a corresponding x and y position. A color or a gray level represents the amplitude of the signal … the computer 140 assigns a number or a range of numbers corresponding to the radiometric data values to a certain gray scale level or color. … the screen 120 is filled up with colors or levels of gray that form an image”).  That is, Yujiri teaches operations for displaying, on the screen 120, a shape of the target metal in a color.  

Regarding Claim 11, Yujiri fails to explicitly disclose a communication unit with or without cable, which provides the transfer of the data obtained from the detector signal processing system and integrated positional tracking unit, to the image processing/display unit, a shaft mount display and/or a screen, in a coordinated manner. 
However, Nielsen teaches a communication unit (Fig. 5, communication interface 134) with or without cable, which provides the transfer of the data obtained from the detector signal processing system and integrated positional tracking unit, to the image processing/display unit, a shaft mount display and/or a screen, in a coordinated manner (Para. 0102, “An I/O interface 1195 of the camera system 112 shown in FIG. 4B may be one of various wired or wireless interfaces such as those discussed further below with respect to communications interface 134 of FIG. 5.”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yujiri to incorporate the teachings of Nielsen and provide operations for transferring the obtained data via the communication interface, as taught by Nielsen at least at Para. 0102.  

Regarding Claim 16, Yujiri fails to explicitly disclose a magnetometer and/or gradiometer sensitive to ferromagnetic targets for metal detection processes. 
However, Nielsen teaches a magnetometer and/or gradiometer sensitive to ferromagnetic targets for metal detection processes (Para. 0159 and 0231, “The gyro-based heading assist may help correct the magnetometer-based heading during object movement, and during periods where the earth's magnetic field is disturbed”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yujiri to incorporate the teachings of Nielsen and provide a magnetometer and/or gradiometer, as taught by Nielsen at least at Para. 0159 and 0231.  

Regarding Claim 17, Yujiri fails to explicitly disclose either of the image processing and display unit is a tablet computer or a smart phone. 
However, Nielsen teaches either of the image processing and display unit is a tablet computer or a smart phone (Para. 0121, “a mobile telecommunications device or a portable computing device (e.g., a smart phone, a tablet computer, a personal digital assistant, etc.) …”; Para. 0167).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yujiri to incorporate the teachings of Nielsen and provide a magnetometer and/or gradiometer, as taught by Nielsen at least at Para. 0121 and 0167.  

3.	Regarding Claim 12, it is a method type claim having similar limitations as of claims 1-3 and 10 above. Therefore, it is rejected under the same rationale as of claim 1-3 and 10 above. The additional limitations of operating a deconvolution process is implicitly taught by Yujiri at least at Fig. 4B; Col. 8 line 28 – Col. 9, line 3. The Examiner also takes OFFICIAL NOTICE that a deconvolution process was well known in the art at the effective filing date, as a deconvolution image processing is used for improving the contrast and resolution of digital images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yujiri to incorporate the teachings of Nielsen and provide displaying a shape of a metal target using such an image processing as taught by Yujiri at least at Fig. 4B and Col. 8 line 28 – Col. 9, line 3. 

4.	Regarding Claim 13, it is a method type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

5.	Regarding Claim 14, it is a method type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.

6.	Regarding Claim 15, it is a method type claim having similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866                
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858